PER CURIAM:
Fred Powell, appeals the district court’s order denying his motion to quash his fine. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Powell, CR-89-200-01-G (M.D.N.C. Nov. 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED